Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 01/14/2022.
Claims 1, 3-8, 10-15 and 17-20 are pending.
Claims 1, 3, 5-6, 8, 10, 12-13,15, 17  and 19-20 have been amended.

Response to Arguments
Claim Rejections – Obvious- 35 U.S.C. 103
Applicant Arguments
Independent Claim 1
Applicant argues that Jubran fails to disclose or suggest “a global logical model derived from network configurations at the network controller, wherein the global logical model specifies how endpoints communicate within the fabric and an operability of one or more network devices”, as recited in claim 1. Jubran merely describes generating the logical/physical configuration needed to deploy the fabric network, and fails to mention global logical model. Paragraphs of Jubran teaches workflows, tools, updating and/or configuration of hardware and/or software components , that is not equal to receiving a global logical model.

Examiner’s Response:
The applicant's arguments/remarks filed on 01/14/2022 regarding claims 1, 3-8, 10-15 and 17-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations that are taught by previous reference arts, and newly recited art, Vobbilisetty et al. (hereinafter referred to as Vobbilisetty) (U. S. Pub. No. 2014/0056298 A1), and Yadav et al. (hereinafter referred to as Yadav) (U. S. Pub. No. 2012/0207160 A1).
Independent Claim 1
Vobbilisetty teaches wherein a global logical model derived from network configurations at the network controller, wherein the global logical model specifies how endpoints communicate within the fabric and an operability of one or more network devices (See at least ABSTRACT, “During operation, the VLAN configuration module maps local resources of the switch and/or locally coupled end device information  to a global VLAN identifier, wherein the global VLAN is persistent across a fabric switch. The fabric switch is operable to accommodate a plurality of switches and operates as a single logical switch”;  ¶ [0041], “embodiments of the present invention are not limited to networks defined using TRILL, or a particular open system interconnection reference model (OSI reference model) layer”; and ¶ [0058], “a respective member switch of fabric switch 100 runs a control plane with automatic configuration capabilities based on Fibre Channel (FC) protocol and forms a logical Ethernet switch on the automatic configuration capabilities of the control plane”. Here, Vobilisetty teaches a global logical mode (global VLAN interconnection model) derived from network configurations of network controller, wherein the model specifies how endpoints devices connected via the fabric switches).
And Yadav teaches wherein determine an exception based on a determination that one or more BD subnets are the same or the one or more BD subnets are within a learned route (See at least ¶ [0035], “the IP address of the host in the layer 3 IP forwarding domain must belong to one of the subnets of the layer 3 IP forwarding domain”; ¶ [0040], “when a packet is receive from unknown source on a given port, unicast reverse path forwarding may be configured to trigger an exception path  and send the packet to the IP forwarding device for host learning (learned route)”. )

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jubran et al. (hereinafter referred to Jubran) ( U.S. Pub. No. 2013/0198346A1), in view of Vobbilisetty et al. (hereinafter referred to as Vobbilisetty) (U. S. Pub. No. 2014/0056298 A1), and in view of Fritz (U. S. Pub. No. 2006/0245268 A1), and further in view of Yadav et al. (hereinafter referred to as Yadav) (U. S. Pub. No. 2012/0207160 A1).
As to claim 1, Jubran teaches a system for performing a network assurance check of proper deployment of a configuration in a fabric (See at least ¶¶ [0029], “generating the logical/physical configuration needed to deploy the fabric network between blocks 230 and 240”. “Attempt to validate the initial configuration of the hardware inventory to ensure it corresponds with an expected hardware layout and ensure it meets certain regulations enforced by the data center”(network assurance check of proper deployment).), the system comprising: at least one memory configured to store data; and at least one processor operable to execute instructions associated with the data which, when executed by the at least one processor (See at least ¶¶ [0023], and ¶¶ [0024], “described in the general context of computer code or machine-usable instructions, including computer-executable instructions such as program modules, being executed by a computer”; “ computing device 100 includes a bus 110 that directly or indirectly couples the following devices: memory, one or more processors”); determine whether a configuration is a valid configuration or an See at least ¶ [0033], “the third-phase workflow may also send specific workflows, tools, etc. to the various devices and/or blades to perform validation(validate the configuration), update and/or configuration of hardware and/or software components (e.g., BIOS and device firmware) within the devices/blades themselves….Further, the third-phase workflow may identify the model (models here)”).
Although Jubran teaches the substantial features of the claimed invention, Jubran fails to expressly teach wherein receive, from a network controller, a global logical model derived from network configurations at the network controller, wherein the global logical model specifies how endpoints communicate within the fabric and an operability of one or more network devices; receive a software model from a network device within the fabric, the software model comprising at least a subset of data from the global logical model that is specific to the operability of the network device; determine whether a particular parameter in the global logic model overlaps with the software model to determine whether a configuration is a valid configuration or an invalid configuration; in response to the a determination that the configuration is the invalid configuration, determine that one or more components have not been properly deployed; determine an exception based on a determination that one or more BD subnets are the same or the one or more BD subnets are within a learned route.
In analogous teaching, Vobbilisetty teaches wherein a global logical model derived from network configurations at the network controller, wherein the global logical model specifies how endpoints communicate within the fabric and an operability of one or more network devices (See at least ABSTRACT, “During operation, the VLAN configuration module maps local resources of the switch and/or locally coupled end device information  to a global VLAN identifier, wherein the global VLAN is persistent across a fabric switch. The fabric switch is operable to accommodate a plurality of switches and operates as a single logical switch”;  ¶ [0041], “embodiments of the present invention are not limited to networks defined using TRILL, or a particular open system interconnection reference model (OSI reference model) layer”; and ¶ [0058], “a respective member switch of fabric switch 100 runs a control plane with automatic configuration capabilities based on Fibre Channel (FC) protocol and forms a logical Ethernet switch on the automatic configuration capabilities of the control plane”. Here, Vobilisetty teaches a global logical mode (global VLAN interconnection model) derived from network configurations of network controller, wherein the model specifies how endpoints devices connected via the fabric switches); receive a software model (See at least ¶ [0043], “any software, firmware, or hardware that creates and runs virtual machines can be a “hypervisor”. The term “virtual machine” also used in a generic sense and can refer to software implementation of a machine or device”) from a network device within the fabric, the software model comprising at least a subset of data from the global logical model that is specific to the operability of the network device (See at least ABSTRACT, “During operation, the VLAN configuration module maps local resources of the switch and/or locally coupled end device information  to a global VLAN identifier, wherein the global VLAN is persistent across a fabric switch. The fabric switch is operable to accommodate a plurality of switches and operates as a single logical switch”;  ¶ [0041], “embodiments of the present invention are not limited to networks defined using TRILL, or a particular open system interconnection reference model (OSI reference model) layer”; and ¶ [0058], “a respective member switch of fabric switch 100 runs a control plane with automatic configuration capabilities based on Fibre Channel (FC) protocol and forms a logical Ethernet switch on the automatic configuration capabilities of the control plane”); determine whether a particular parameter in the global logic model overlaps with the software model to determine whether a configuration is a valid configuration or an invalid configuration (See at least ABSTRACT, “During operation, the VLAN configuration module maps local resources of the switch and/or locally coupled end device information  to a global VLAN identifier, wherein the global VLAN is persistent across a fabric switch. The fabric switch is operable to accommodate a plurality of switches and operates as a single logical switch”;  ¶ [0041], “embodiments of the present invention are not limited to networks defined using TRILL, or a particular open system interconnection reference model (OSI reference model) layer”; and ¶ [0058], “a respective member switch of fabric switch 100 runs a control plane with automatic configuration capabilities based on Fibre Channel (FC) protocol and forms a logical Ethernet switch on the automatic configuration capabilities of the control plane”).
Thus, given the teaching of Vobbilisetty, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention See Vobbilisetty: ABSTRACT).
Although Jubran and Vobbilisetty teach the substantial features of the claimed invention, Jubran and Vobbilisetty fail to expressly teach wherein in response to the a determination that the configuration is the invalid configuration, determine that one or more components have not been properly deployed; determine an exception based on a determination that one or more BD subnets are the same or the one or more BD subnets are within a learned route.
In analogous teaching, Fritz exemplifies this wherein Fritz teaches wherein in response to a determination that the configuration is the invalid configuration, determine that one or more components have not been properly deployed (See at least ¶ [0006], “identifying one or more nearest valid configurations of the configurable system by comparing the invalid configuration word to a set of valid configuration words corresponding to valid configurations of the configurable system, and generating configuration assistance information based on the one or more nearest valid configurations”).
Thus, given the teaching of Fritz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Fritz, method and apparatus for assisting system configuration activities, into Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, and Vobbilisetty, global VLAN configuration for fabric switches, for method and system to compare configurations of models. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide configuration assistance (See Fritz: ABSTRACT).
Although Jubran, Vobbilisetty and Fritz teach the substantial features of the claimed invention, Jubran, Vobbilisetty and Fritz fail to expressly teach wherein determine an exception based on a determination that one or more BD subnets are the same or the one or more BD subnets are within a learned route.
In analogous teaching, Yadav exemplifies this wherein Yadav teaches wherein determine an exception based on a determination that one or more BD subnets are the same or the one or more BD subnets are within a learned route (See at least ¶ [0035], “the IP address of the host in the layer 3 IP forwarding domain must belong to one of the subnets of the layer 3 IP forwarding domain”; ¶ [0040], “when a packet is receive from unknown source on a given port, unicast reverse path forwarding may be configured to trigger an exception path  and send the packet to the IP forwarding device for host learning (learned route)”).
Thus, given the teaching of Yadav, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Yadav, system and method of subnet-scoped multicast, into Fritz, method and apparatus for assisting system configuration activities, and Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, and Vobbilisetty, global VLAN configuration for fabric switches, for method and system to distribute packet over a routed network. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit the subnet-scoped multicast packet to connected network devices (See Yadav: ABSTRACT).

As to claim 3, Jubran, Vobbilisetty, Fritz and Yadav teach the system of claim 1. Jubran further teaches wherein the instructions further cause the at least one processor to: inspect IP addresses of the software model; and determine the invalid configuration, when two or more of the IP addresses match (See at least ¶ [0030], “verifying that the initial logical resources and the appropriate specification of those resources matches a supported configuration. One instance of verifying may involve determining whether there sufficient network resource (e.g., IP addresses…) provided in the configuration to match the desired configuration”).

As to claim 4, Jubran, Vobbilisetty, Fritz and Yadav teach the system of claim 3. Jubran further teaches wherein inspection of the IP addresses is performed in each virtual routing and forwarding See at least ¶ [0030], “verifying that the initial logical resources and the appropriate specification of those resources matches a supported configuration. One instance of verifying may involve determining whether there sufficient network resource (e.g., IP addresses…) provided in the configuration to match the desired configuration”; and ¶ [0052], configured as a security boundary that serves as a virtual layer separately the existing infrastructure and the hardware”).

As to claim 5, Jubran, Vobbilisetty, Fritz and Yadav teach the system of claim 1. Fritz teaches wherein the instructions further cause the at least one processor to: determine, in response to the configuration being the valid configuration, the one or more components associated with the configuration have been properly deployed (See at least ABSTRACT, “configure a configuration system by identifying one or more valid configurations that are nearest to matching a current invalid configuration. In at least one embodiment, the configurable system is configurable via the selective installation of system components, and the manager represents the detected combination of installed system components as a first code word that is compared to a set of second code words corresponding to valid combinations of installed components. The comparison may comprise determining the mathematical distances between the first code word and one or more of the second”).
Thus, given the teaching of Fritz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Fritz, method and apparatus for assisting system configuration activities, into Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, and Vobbilisetty, global VLAN configuration for fabric switches, and Yadav, system and method of subnet-scoped multicast, for method and system to compare configurations of models. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide configuration assistance (See Fritz: ABSTRACT).

As to claim 6, Jubran, Vobbilisetty, Fritz and Yadav teach the system of claim 3. Vobbilisetty further teaches wherein the software model models how one or more configurations associated with the global logical model are implemented at the network device (See at least ABSTRACT, “During operation, the VLAN configuration module maps local resources of the switch and/or locally coupled end device information  to a global VLAN identifier, wherein the global VLAN is persistent across a fabric switch. The fabric switch is operable to accommodate a plurality of switches and operates as a single logical switch”;  ¶ [0041], “embodiments of the present invention are not limited to networks defined using TRILL, or a particular open system interconnection reference model (OSI reference model) layer”; and ¶ [0043], “any software, firmware, or hardware that creates and runs virtual machines can be a “hypervisor”. The term “virtual machine” also used in a generic sense and can refer to software implementation of a machine or device”).
Thus, given the teaching of Vobbilisetty, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Vobbilisetty, global VLAN configuration for fabric switches, into Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, and Fritz, method and apparatus for assisting system configuration activities, and Yadav, system and method of subnet-scoped multicast, for method and system to compare configurations of models. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to map local resources to global model configuration (See Vobbilisetty: ABSTRACT).

As to claim 8, Jubran teaches a method for performing a network assurance check of proper deployment of a configuration in a fabric (See at least ¶¶ [0029], “generating the logical/physical configuration needed to deploy the fabric network between blocks 230 and 240”. “Attempt to validate the initial configuration of the hardware inventory to ensure it corresponds with an expected hardware layout and ensure it meets certain regulations enforced by the data center”(network assurance check of proper deployment).), the method comprising: determining whether a configuration is a valid configuration or an invalid configuration (See at least ¶ [0033], “the third-phase workflow may also send specific workflows, tools, etc. to the various devices and/or blades to perform validation(validate the configuration), update and/or configuration of hardware and/or software components (e.g., BIOS and device firmware) within the devices/blades themselves….Further, the third-phase workflow may identify the model (models here)”).
Although Jubran teaches the substantial features of the claimed invention, Jubran fails to expressly teach wherein receiving from a network controller a global logical model derived from network configurations at the network controller, wherein the global logical model specifies how endpoints communicate within the fabric and an operability of one or more network devices; receiving a software model from a network device within the fabric, the software model comprising at least a subset of data from the global logical model that is specific to the operability of the network device; determining whether a particular parameter in the global logic model overlaps with the software model to determine whether a configuration is a valid configuration or an invalid configuration; in response to the a determination that the configuration is the invalid configuration, determining that one or more components have not been properly deployed; determining an exception based on a determination that one or more BD subnets are the same or the one or more BD subnets are within a learned route.
In analogous teaching, Vobbilisetty teaches wherein a global logical model derived from network configurations at the network controller, wherein the global logical model specifies how endpoints communicate within the fabric and an operability of one or more network devices (See at least ABSTRACT, “During operation, the VLAN configuration module maps local resources of the switch and/or locally coupled end device information  to a global VLAN identifier, wherein the global VLAN is persistent across a fabric switch. The fabric switch is operable to accommodate a plurality of switches and operates as a single logical switch”;  ¶ [0041], “embodiments of the present invention are not limited to networks defined using TRILL, or a particular open system interconnection reference model (OSI reference model) layer”; and ¶ [0058], “a respective member switch of fabric switch 100 runs a control plane with automatic configuration capabilities based on Fibre Channel (FC) protocol and forms a logical Ethernet switch on the automatic configuration capabilities of the control plane”. Here, Vobilisetty teaches a global logical mode (global VLAN interconnection model) derived from network configurations of network controller, wherein the model specifies how endpoints devices connected via the fabric switches); receiving a software model (See at least ¶ [0043], “any software, firmware, or hardware that creates and runs virtual machines can be a “hypervisor”. The term “virtual machine” also used in a generic sense and can refer to software implementation of a machine or device”) from a network device within the fabric, the software model comprising at least a subset of data from the global logical model that is specific to the operability of the network device (See at least ABSTRACT, “During operation, the VLAN configuration module maps local resources of the switch and/or locally coupled end device information  to a global VLAN identifier, wherein the global VLAN is persistent across a fabric switch. The fabric switch is operable to accommodate a plurality of switches and operates as a single logical switch”;  ¶ [0041], “embodiments of the present invention are not limited to networks defined using TRILL, or a particular open system interconnection reference model (OSI reference model) layer”; and ¶ [0058], “a respective member switch of fabric switch 100 runs a control plane with automatic configuration capabilities based on Fibre Channel (FC) protocol and forms a logical Ethernet switch on the automatic configuration capabilities of the control plane”); determining whether a particular parameter in the global logic model overlaps with the software model to determine whether a configuration is a valid configuration or an invalid configuration (See at least ABSTRACT, “During operation, the VLAN configuration module maps local resources of the switch and/or locally coupled end device information  to a global VLAN identifier, wherein the global VLAN is persistent across a fabric switch. The fabric switch is operable to accommodate a plurality of switches and operates as a single logical switch”;  ¶ [0041], “embodiments of the present invention are not limited to networks defined using TRILL, or a particular open system interconnection reference model (OSI reference model) layer”; and ¶ [0058], “a respective member switch of fabric switch 100 runs a control plane with automatic configuration capabilities based on Fibre Channel (FC) protocol and forms a logical Ethernet switch on the automatic configuration capabilities of the control plane”).
Thus, given the teaching of Vobbilisetty, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Vobbilisetty, global VLAN configuration for fabric switches, into See Vobbilisetty: ABSTRACT).
Although Jubran and Vobbilisetty teach the substantial features of the claimed invention, Jubran and Vobbilisetty fail to expressly teach wherein in response to the a determination that the configuration is the invalid configuration, determining that one or more components have not been properly deployed; determining an exception based on a determination that one or more BD subnets are the same or the one or more BD subnets are within a learned route.
In analogous teaching, Fritz exemplifies this wherein Fritz teaches wherein in response to a determination that the configuration is the invalid configuration, determining that one or more components have not been properly deployed (See at least ¶ [0006], “identifying one or more nearest valid configurations of the configurable system by comparing the invalid configuration word to a set of valid configuration words corresponding to valid configurations of the configurable system, and generating configuration assistance information based on the one or more nearest valid configurations”).
Thus, given the teaching of Fritz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Fritz, method and apparatus for assisting system configuration activities, into Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, and Vobbilisetty, global VLAN configuration for fabric switches, for method and system to compare configurations of models. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide configuration assistance (See Fritz: ABSTRACT).
Although Jubran, Vobbilisetty and Fritz teach the substantial features of the claimed invention, Jubran, Vobbilisetty and Fritz fail to expressly teach wherein determining an exception based on a determination that one or more BD subnets are the same or the one or more BD subnets are within a learned route.
In analogous teaching, Yadav exemplifies this wherein Yadav teaches wherein determining an exception based on a determination that one or more BD subnets are the same or the one or more BD subnets are within a learned route (See at least ¶ [0035], “the IP address of the host in the layer 3 IP forwarding domain must belong to one of the subnets of the layer 3 IP forwarding domain”; ¶ [0040], “when a packet is receive from unknown source on a given port, unicast reverse path forwarding may be configured to trigger an exception path  and send the packet to the IP forwarding device for host learning (learned route)”).
Thus, given the teaching of Yadav, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Yadav, system and method of subnet-scoped multicast, into Fritz, method and apparatus for assisting system configuration activities, and Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, and Vobbilisetty, global VLAN configuration for fabric switches, for method and system to distribute packet over a routed network. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit the subnet-scoped multicast packet to connected network devices (See Yadav: ABSTRACT).

As to claim 10, Jubran, Vobbilisetty, Fritz and Yadav teach the method of claim 8. Jubran further teaches wherein inspecting IP addresses of the software model; and determining the invalid configuration when two or more of the IP addresses match (See at least ¶ [0030], “verifying that the initial logical resources and the appropriate specification of those resources matches a supported configuration. One instance of verifying may involve determining whether there sufficient network resource (e.g., IP addresses…) provided in the configuration to match the desired configuration”).

As to claim 11, Jubran, Vobbilisetty, Fritz and Yadav teach the method of claim 10. Jubran further teaches wherein inspection of the IP addresses is performed in each virtual routing and forwarding instance (VRF) of each of the one or more network devices (See at least ¶ [0030], “verifying that the initial logical resources and the appropriate specification of those resources matches a supported configuration. One instance of verifying may involve determining whether there sufficient network resource (e.g., IP addresses…) provided in the configuration to match the desired configuration”; and ¶ [0052], configured as a security boundary that serves as a virtual layer separately the existing infrastructure and the hardware”).

As to claim 12, Jubran, Vobbilisetty, Fritz and Yadav teach the method of claim 8. Fritz teaches wherein further comprising determining, in response to the configuration being the valid configuration, the one or more components associated with the configuration have been properly deployed (See at least ABSTRACT, “configure a configuration system by identifying one or more valid configurations that are nearest to matching a current invalid configuration. In at least one embodiment, the configurable system is configurable via the selective installation of system components, and the manager represents the detected combination of installed system components as a first code word that is compared to a set of second code words corresponding to valid combinations of installed components. The comparison may comprise determining the mathematical distances between the first code word and one or more of the second”).
Thus, given the teaching of Fritz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Fritz, method and apparatus for assisting system configuration activities, into Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, and Vobbilisetty, global VLAN configuration for fabric switches, and Yadav, system and method of subnet-scoped multicast, for method and system to compare configurations of models. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide configuration assistance (See Fritz: ABSTRACT).

As to claim 13, Jubran, Vobbilisetty, Fritz and Yadav teach the method of claim 8. Vobbilisetty further teaches wherein the software model models how one or more configurations associated with the global logical model are implemented at the network device (See at least ABSTRACT, “During operation, the VLAN configuration module maps local resources of the switch and/or locally coupled end device information  to a global VLAN identifier, wherein the global VLAN is persistent across a fabric switch. The fabric switch is operable to accommodate a plurality of switches and operates as a single logical switch”;  ¶ [0041], “embodiments of the present invention are not limited to networks defined using TRILL, or a particular open system interconnection reference model (OSI reference model) layer”; and ¶ [0043], “any software, firmware, or hardware that creates and runs virtual machines can be a “hypervisor”. The term “virtual machine” also used in a generic sense and can refer to software implementation of a machine or device”).
Thus, given the teaching of Vobbilisetty, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Vobbilisetty, global VLAN configuration for fabric switches, into Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, and Fritz, method and apparatus for assisting system configuration activities, and Yadav, system and method of subnet-scoped multicast, for method and system to compare configurations of models. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to map local resources to global model configuration (See Vobbilisetty: ABSTRACT).

As to claim 15, Jubran teaches at least one non-transitory computer readable medium storing instructions (See at least ¶¶ [0023], and ¶¶ [0024], “described in the general context of computer code or machine-usable instructions, including computer-executable instructions such as program modules, being executed by a computer”; “ computing device 100 includes a bus 110 that directly or indirectly couples the following devices: memory, one or more processors”), which, when executed by a processor, cause the processor to: determine whether a configuration is a valid configuration or an invalid configuration (See at least ¶ [0033], “the third-phase workflow may also send specific workflows, tools, etc. to the various devices and/or blades to perform validation(validate the configuration), update and/or configuration of hardware and/or software components (e.g., BIOS and device firmware) within the devices/blades themselves….Further, the third-phase workflow may identify the model (models here)”).
Although Jubran teaches the substantial features of the claimed invention, Jubran fails to expressly teach wherein receive, from a network controller, a global logical model derived from network configurations at the network controller, wherein the global logical model specifies how endpoints communicate within the fabric and an operability of one or more network devices; receive a software model from a network device within the fabric, the software model comprising at least a subset of data from the global logical model that is specific to the operability of the network device; determine whether a particular parameter in the global logic model overlaps with the software model to determine whether a configuration is a valid configuration or an invalid configuration; in response to the a determination that the configuration is the invalid configuration, determine that one or more components have not been properly deployed; determine an exception based on a determination that one or more BD subnets are the same or the one or more BD subnets are within a learned route.
In analogous teaching, Vobbilisetty teaches wherein a global logical model derived from network configurations at the network controller, wherein the global logical model specifies how endpoints communicate within the fabric and an operability of one or more network devices (See at least ABSTRACT, “During operation, the VLAN configuration module maps local resources of the switch and/or locally coupled end device information  to a global VLAN identifier, wherein the global VLAN is persistent across a fabric switch. The fabric switch is operable to accommodate a plurality of switches and operates as a single logical switch”;  ¶ [0041], “embodiments of the present invention are not limited to networks defined using TRILL, or a particular open system interconnection reference model (OSI reference model) layer”; and ¶ [0058], “a respective member switch of fabric switch 100 runs a control plane with automatic configuration capabilities based on Fibre Channel (FC) protocol and forms a logical Ethernet switch on the automatic configuration capabilities of the control plane”. Here, Vobilisetty teaches a global logical mode (global VLAN interconnection model) derived from network configurations of network controller, wherein the model specifies how endpoints devices connected via the fabric switches); receive a software model (See at least ¶ [0043], “any software, firmware, or hardware that creates and runs virtual machines can be a “hypervisor”. The term “virtual machine” also used in a generic sense and can refer to software implementation of a machine or device”) from a network device within the fabric, the software model comprising at least a subset of data from the global logical model that is specific to the operability of the network device (See at least ABSTRACT, “During operation, the VLAN configuration module maps local resources of the switch and/or locally coupled end device information  to a global VLAN identifier, wherein the global VLAN is persistent across a fabric switch. The fabric switch is operable to accommodate a plurality of switches and operates as a single logical switch”;  ¶ [0041], “embodiments of the present invention are not limited to networks defined using TRILL, or a particular open system interconnection reference model (OSI reference model) layer”; and ¶ [0058], “a respective member switch of fabric switch 100 runs a control plane with automatic configuration capabilities based on Fibre Channel (FC) protocol and forms a logical Ethernet switch on the automatic configuration capabilities of the control plane”); determine whether a particular parameter in the global logic model overlaps with the software model to determine whether a configuration is a valid configuration or an invalid configuration (See at least ABSTRACT, “During operation, the VLAN configuration module maps local resources of the switch and/or locally coupled end device information  to a global VLAN identifier, wherein the global VLAN is persistent across a fabric switch. The fabric switch is operable to accommodate a plurality of switches and operates as a single logical switch”;  ¶ [0041], “embodiments of the present invention are not limited to networks defined using TRILL, or a particular open system interconnection reference model (OSI reference model) layer”; and ¶ [0058], “a respective member switch of fabric switch 100 runs a control plane with automatic configuration capabilities based on Fibre Channel (FC) protocol and forms a logical Ethernet switch on the automatic configuration capabilities of the control plane”).
Thus, given the teaching of Vobbilisetty, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Vobbilisetty, global VLAN configuration for fabric switches, into Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, for method and system to compare configurations of models. One of See Vobbilisetty: ABSTRACT).
Although Jubran and Vobbilisetty teach the substantial features of the claimed invention, Jubran and Vobbilisetty fail to expressly teach wherein in response to the a determination that the configuration is the invalid configuration, determine that one or more components have not been properly deployed; determine an exception based on a determination that one or more BD subnets are the same or the one or more BD subnets are within a learned route.
In analogous teaching, Fritz exemplifies this wherein Fritz teaches wherein in response to a determination that the configuration is the invalid configuration, determine that one or more components have not been properly deployed (See at least ¶ [0006], “identifying one or more nearest valid configurations of the configurable system by comparing the invalid configuration word to a set of valid configuration words corresponding to valid configurations of the configurable system, and generating configuration assistance information based on the one or more nearest valid configurations”).
Thus, given the teaching of Fritz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Fritz, method and apparatus for assisting system configuration activities, into Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, and Vobbilisetty, global VLAN configuration for fabric switches, for method and system to compare configurations of models. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide configuration assistance (See Fritz: ABSTRACT).
Although Jubran, Vobbilisetty and Fritz teach the substantial features of the claimed invention, Jubran, Vobbilisetty and Fritz fail to expressly teach wherein determine an exception based on a determination that one or more BD subnets are the same or the one or more BD subnets are within a learned route.
In analogous teaching, Yadav exemplifies this wherein Yadav teaches wherein determine an exception based on a determination that one or more BD subnets are the same or the one or more BD subnets are within a learned route (See at least ¶ [0035], “the IP address of the host in the layer 3 IP forwarding domain must belong to one of the subnets of the layer 3 IP forwarding domain”; ¶ [0040], “when a packet is receive from unknown source on a given port, unicast reverse path forwarding may be configured to trigger an exception path  and send the packet to the IP forwarding device for host learning (learned route)”).
Thus, given the teaching of Yadav, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Yadav, system and method of subnet-scoped multicast, into Fritz, method and apparatus for assisting system configuration activities, and Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, and Vobbilisetty, global VLAN configuration for fabric switches, for method and system to distribute packet over a routed network. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit the subnet-scoped multicast packet to connected network devices (See Yadav: ABSTRACT).

As to claim 17, Jubran, Vobbilisetty, Fritz and Yadav teach the at least one non-transitory computer readable medium of claim 15. Jubran further teaches wherein the instructions further cause the processor to: inspect IP addresses of the software model; and determine the invalid configuration, when two or more of the IP addresses match (See at least ¶ [0030], “verifying that the initial logical resources and the appropriate specification of those resources matches a supported configuration. One instance of verifying may involve determining whether there sufficient network resource (e.g., IP addresses…) provided in the configuration to match the desired configuration”).

As to claim 18, Jubran, Vobbilisetty, Fritz and Yadav teach the at least one non-transitory readable medium of claim 17. Jubran further teaches wherein inspection of the IP addresses is performed in each virtual routing and forwarding instance (VRF) of each of the one or more network devices (See at least ¶ [0030], “verifying that the initial logical resources and the appropriate specification of those resources matches a supported configuration. One instance of verifying may involve determining whether there sufficient network resource (e.g., IP addresses…) provided in the configuration to match the desired configuration”; and ¶ [0052], configured as a security boundary that serves as a virtual layer separately the existing infrastructure and the hardware”).

As to claim 19, Jubran, Vobbilisetty, Fritz and Yadav teach the at least one non-transitory computer readable medium of claim 15. Fritz teaches wherein the instructions further cause the  processor to: determine, in response to the configuration being the valid configuration, the one or more components associated with the configuration have been properly deployed (See at least ABSTRACT, “configure a configuration system by identifying one or more valid configurations that are nearest to matching a current invalid configuration. In at least one embodiment, the configurable system is configurable via the selective installation of system components, and the manager represents the detected combination of installed system components as a first code word that is compared to a set of second code words corresponding to valid combinations of installed components. The comparison may comprise determining the mathematical distances between the first code word and one or more of the second”).
Thus, given the teaching of Fritz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Fritz, method and apparatus for assisting system configuration activities, into Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, and Vobbilisetty, global VLAN configuration for fabric switches, and Yadav, system and method of subnet-scoped multicast, for method and system to compare configurations of models. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide configuration assistance (See Fritz: ABSTRACT).

As to claim 20, Jubran, Vobbilisetty, Fritz and Yadav teach the at least one non-transitory computer readable medium of claim 15. Vobbilisetty further teaches wherein the software model models how one or more configurations associated with the global logical model are implemented at the network device (See at least ABSTRACT, “During operation, the VLAN configuration module maps local resources of the switch and/or locally coupled end device information  to a global VLAN identifier, wherein the global VLAN is persistent across a fabric switch. The fabric switch is operable to accommodate a plurality of switches and operates as a single logical switch”;  ¶ [0041], “embodiments of the present invention are not limited to networks defined using TRILL, or a particular open system interconnection reference model (OSI reference model) layer”; and ¶ [0043], “any software, firmware, or hardware that creates and runs virtual machines can be a “hypervisor”. The term “virtual machine” also used in a generic sense and can refer to software implementation of a machine or device”).
Thus, given the teaching of Vobbilisetty, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Vobbilisetty, global VLAN configuration for fabric switches, into Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, and Fritz, method and apparatus for assisting system configuration activities, and Yadav, system and method of subnet-scoped multicast, for method and system to compare configurations of models. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to map local resources to global model configuration (See Vobbilisetty: ABSTRACT).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jubran, in view of Vobbilisetty, and in view of Fritz, and in view of Yadav, and further in view of Manzella et al. (hereinafter referred to Manzella) ( U.S. Pub. No. 2015/0030027A1).
As to claim 7, Jubran, Vobbilisetty, Fritz and Yadav teach the system of claim 1. However, Jubran, Vobbilisetty, Fritz and Yadav fail to expressly teach wherein the instructions further cause the at least one processor to generate an error event when the configuration is the invalid configuration.
In analogous teaching, Manzella exemplifies this wherein Manzella teaches wherein the instructions further cause the at least one processor to generate an error event when the configuration is the invalid configuration (See at least ¶ [0048], “The parser 620 is also configured to perform a check of the Ethernet frame to identify when transmission errors may have occurred”; and ¶ [0058], “when the VLAN table includes domain information, as indicated by the flow control arrow labeled “YES”, exiting decision block 906, processing continues with an error check and/or conformity verification of the received Ethernet frame”).).
Thus, given the teaching of Manzella, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Manzella, system and method of with device-specified bridge domains, into Vobbilisetty, global VLAN configuration for fabric switches, and Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, and Fritz, method and apparatus for assisting system configuration activities, and Yadav, system and method of subnet-scoped multicast, for method and system to compare configurations for bridge domains.  One of the ordinary skills in the art would have been motivated because the method can be used to configure switch by defining an address scheme (See Manzella: ABSTRACT).

As to claim 14, Jubran, Vobbilisetty, Fritz and Yadav teach the method of claim 8. However, Jubran, Vobbilisetty, Fritz and Yadav fail to expressly teach wherein generating an error event when the configuration is the invalid configuration.
In analogous teaching, Manzella exemplifies this wherein Manzella teaches wherein generating an error event when the configuration is the invalid configuration (See at least ¶ [0048], “The parser 620 is also configured to perform a check of the Ethernet frame to identify when transmission errors may have occurred”; and ¶ [0058], “when the VLAN table includes domain information, as indicated by the flow control arrow labeled “YES”, exiting decision block 906, processing continues with an error check and/or conformity verification of the received Ethernet frame”).).
Thus, given the teaching of Manzella, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Manzella, system and method of with device-specified bridge domains, into Vobbilisetty, global VLAN configuration for fabric switches, and Jubran, method and system for automatically configuring hardware to interact seamlessly with a cloud-computing fabric of a data center, See Manzella: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Thursday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2454     
03/11/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454